DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 11-24-2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mao 20180270555 in view of Lee 2011/0085694

Regarding claim 1, Mao discloses a speaker device (Figs 1-5, abstract), comprising:
a housing (Figs 1-5 a housing/combine of a first housing 1, a second housing 2 and a third housing 3, yoke, para [20, 23]) provided with an accommodating space (a front sound cavity and a rear sound cavity, abstract, para [23-24]); and
a sounding member (a sound member/vibration system, para [23]) accommodated in the accommodating space (Figs 1/3 shows vibration system in the accommodating space), wherein
the sounding member (vibration system, para [23]) comprises a magnetic circuit unit (Fig 1, magnet 5, para [23]) and a vibration unit provided with a diaphragm (Fig 1, a vibration diaphragm 8, para [23]);
the housing comprises an upper housing (Fig 1, an upper house/first housing 1, para [20]) and a lower housing (Fig 1 a lower housing/yoke 4),
the lower housing (Fig 1 shows the lower housing/yoke 4) is assembled with the upper housing (Figs 2-4 the upper housing/the first housing 1) to form the accommodating space (a front sound cavity and a rear sound cavity, abstract); 
the lower housing (Fig 1 yoke 4) comprises: a metal bottom wall (a bottom wall/a receiving space of yoke 4),
 a plurality of lower metal side walls spaced apart from each other and bending and extending from the metal bottom wall (Fig 1 show yoke 4 has a plurality of side walls spaces apart from each other and bending and extending from the bottom wall).
Mao’s Fig 1 does not discloses sealing connectors respectively provided between two adjacent lower metal side walls of the plurality of lower metal side walls and an end of each of the plurality of lower metal side walls close to the upper housing bends and extends in a direction perpendicular to a vibrating direction of the diaphragm to form a bending edge, the bending edge and a bottom surface of each of the sealing connectors jointly form a sealing surface, and the sealing surface is connected to the upper housing to seal.

Mao’s Fig 4 discloses sealing connectors (Fig 4, sealing connectors/plastic component 32’, para [20, 28]) respectively provided between two adjacent lower metal side walls of the plurality of lower metal side walls (Fig 4 shows sealing connector/plastic component 32’ positioned at a corner of the lower housing/yoke 31’, which respectively provided between two adjacent lower metal side walls of the plurality of lower metal side walls/yoke 31, para [28]);
an end of each of the plurality of lower metal side walls close to the upper housing bends and extends in a direction perpendicular to a vibrating direction of the diaphragm to form a bending edge, the bending edge and a bottom surface of each of the sealing connectors jointly form a sealing surface, and the sealing surface is connected to the upper housing to seal (Fig 4 show each of the plurality of lower side wall/a plurality sidewalls of  yoke 31 bending and extending in a direction perpendicular to a vibrating direction of the diaphragm 8’ to form a bending edge, the bending edge and a bottom surface of each of the sealing connectors/plastic component 32’ jointly form a sealing surface/plastic component surface 32’, and the sealing surface/plastic component surface 32’ is connected to the upper housing/the first housing 1.  Para [23] discloses the first housing 1/upper housing, a second housing and yoke 31 adapted with each other from top to bottom to form a cavity for accommodating a magnetic circuit system and a vibration system). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the sealing connector of Fig 4 in Fig 1, for better sealing and adapted each housing together from top to bottom.  See Mao’s para [23].
Mao’s Figs 1 and 4 does not discloses the lower housing is made of metal. However, having the lower housing is made of metal was well known in the art.

Lee teaches a metal lower casing 70 is corresponding to the metal upper casing 10 as shows in Fig 6, para [44].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a metal lower casing in Mao’s invention as taught by Lee. The metal lower casing can be engaged and fixed with the metal upper casing quickly by a manufacturing process, and such structural design not only improves the overall mechanical strength, but also maintains the overall thickness within the range of the expected thinness.  See Li’s para [45].

Regarding claim 2, Mao discloses the speaker device as described in claim 1, wherein the metal bottom wall is a rectangular structure (Fig 1 the bottom wall/yoke 4, para [20]); 
the plurality of lower metal side walls bends and extends from four sides of the metal bottom wall toward the upper housing (Fig 1 shows the plurality of lower side walls/yoke 4 had a plurality of sidewalls bends and extends from four sides of the bottom wall toward the upper housing/first housing 1, and Para [23] discloses the first housing 1/upper housing, a second housing and lower housing/yoke adapted with each other from top to bottom to form a cavity for accommodating a magnetic circuit system and a vibration system).
Mao’s Fig 1 does not disclose the sealing connectors  are respectively connected between two adjacent lower metal side walls of the plurality of lower metal side walls and the bending edge is flush with the bottom surface of each of the sealing connectors.
Mao’s Fig 4 discloses the sealing connectors (Fig 4 show sealing connectors/plastic component 32’, para [20, 28-29]) are respectively connected between two adjacent lower metal side walls of the plurality of lower metal side walls (Fig 4 shows each plastic component 32’/sealing connector are respectively connected between two adjacent lower side walls/side walls of yoke 31’); and the bending edge is flush with the bottom surface of each of the sealing connectors (Fig 4 shows the bending edge of yoke 31’ is flush with the bottom surface of each of the sealing connectors/plastic component 32’).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the sealing connector of Fig 4 in Fig 1, for better sealing and adapted each housing together from top to bottom.  See Mao’s para [23].
Mao’s Figs 1 and 4 does not discloses the lower housing is made of metal. However, having the lower housing is made of metal was well known in the art.

Lee teaches a metal lower casing 70 is corresponding to the metal upper casing 10 as shows in Fig 6, para [44].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a metal lower casing in Mao’s invention as taught by Lee. The metal lower casing can be engaged and fixed with the metal upper casing quickly by a manufacturing process, and such structural design not only improves the overall mechanical strength, but also maintains the overall thickness within the range of the expected thinness.  See Li’s para [45].

Regarding claim 3, Mao discloses the speaker device as described in claim 2, wherein the metal bottom wall comprises a pair of long sides and a pair of short sides spaced apart from each other (Fig 1, shows the bottom wall/yoke 4 comprises a pair of long sides and a pair of short sides spaced apart from each other); and
 the plurality of lower metal side walls is a first side wall, a second side wall, a third side wall and a fourth side wall, the first side wall and the second side wall are connected to the pair of short sides respectively, and the third side wall and the fourth side wall are connected to the pair of long sides respectively (Fig 1 shows the plurality of lower side walls/yoke 4, the yoke 4 has four sidewalls and the left/right side walls are the first and second side wall are connected to the pair of short sides respectively, and top/bottom side walls are the third and fourth side walls are connected to the pair of long sides respectively). 
Mao’s Fig 1 does not disclose the sealing connector comprise a pair of first connectors and a pair of second connectors; the pair of first connectors respectively connect the first side wall to the third side wall and connect the first side wall to the fourth side wall; and the pair of second connectors respectively connect the second side wall to the third side wall and connect the second side wall to the fourth side wall.
Mao’s Fig 4 discloses the sealing connector (Fig 4, the sealing connector/plastic component 32’, para [28-29]) comprise a pair of first connectors and a pair of second connectors; the pair of first connectors respectively connect the first side wall to the third side wall and connect the first side wall to the fourth side wall; and the pair of second connectors respectively connect the second side wall to the third side wall and connect the second side wall to the fourth side wall (Fig 4 shows sealing connector/plastic component 32’ positioned at each corner of the yoke 31’ with connected respectively to the first/second/third/fourth side walls). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the sealing connector/plastic components of Fig 4 in Fig 1, for better sealing and adapted each housing together from top to bottom.  See Mao’s para [23]
Mao’s Figs 1 and 4 does not discloses the lower housing is made of metal. However, having the lower housing is made of metal was well known in the art.

Lee teaches a metal lower casing 70 is corresponding to the metal upper casing 10 as shows in Fig 6, para [44].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a metal lower casing in Mao’s invention taught by Lee. The metal lower casing can be engaged and fixed with the metal upper casing quickly by a manufacturing process, and such structural design not only improves the overall mechanical strength, but also maintains the overall thickness within the range of the expected thinness.  See Li’s para [45].

Allowable Subject Matter
5.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is objected because the prior art reference Mao 2018/0270555 as modified by Lee 2011/0085694 fails to teach the claimed limitation “wherein the first connector comprise a corner portion, a first fixing portion and a second fixing portion; 
the first fixing portion and the second fixing portion are formed by extending from two opposite ends of the corner portion and in a direction away from each other; and
 the first fixing portion is connected to the first side wall, and the second fixing portion is connected to the third side wall or the fourth side wall.”
	Claim 5 is objected because the prior art reference Mao 20180270555 as modified by Lee 2011/0085694 fails to teach the claimed limitation “wherein the second connector comprises a connecting body, a first bending arm and a second bending arm, the first bending arm and the second bending arm bend and extend from the connecting body toward the accommodating space; the first bending arm and the second bending arm are spaced apart from each other; the first bending arm is fixedly connected to the second side wall; the connecting body is fixedly connected to the third side wall or the fourth side wall; and the second bending arm extends into the accommodating space.”
	Claim 6 is objected because the prior art reference Mao 20180270555 as modified by Lee 2011/0085694 fails to teach the claimed limitation “a bracket extending from the top wall toward the accommodating space, and a frame fixedly connected to the bracket; the sounding channel communicates with the accommodating space; and the sealing surface abuts against and is fixed to the upper side wall and the frame.”
	Claims 7-8 are objected because they are depending on object claim 6.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653